USCA11 Case: 21-10053      Date Filed: 12/30/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10053
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DYSON ONNIE MCCRAY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Georgia
           D.C. Docket No. 1:11-cr-00455-LMM-JSA-2
                    ____________________
USCA11 Case: 21-10053             Date Filed: 12/30/2021         Page: 2 of 6




2                          Opinion of the Court                      21-10053


Before LUCK, LAGOA and ANDERSON, Circuit Judges.
PER CURIAM:
        Dyson McCray, a federal prisoner proceeding pro se, appeals
the denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as amended by § 603(b) of the First Step Act.1 He
argues that the district court abused its discretion by misapplying
the policy statement at U.S.S.G. § 1B1.13 to find he had not shown
extraordinary and compelling reasons and that the court failed to
consider all of the applicable 18 U.S.C. § 3553(a) factors, including
his rehabilitation. The government responds by moving for sum-
mary affirmance of the district court’s order and for a stay of the
briefing schedule, arguing that McCray failed to demonstrate the
district court abused its discretion by not finding extraordinary and
compelling reasons or that he would not pose a danger to the com-
munity.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the




1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-10053        Date Filed: 12/30/2021     Page: 3 of 6




21-10053               Opinion of the Court                        3

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).
        We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). Abuse of discretion re-
view “means that the district court had a range of choice” and that
we “cannot reverse just because we might have come to a different
conclusion.” Id. at 912 (quotation marks omitted). However, a
district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determina-
tion, or makes clearly erroneous factual findings. United States v.
Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). A district court may reduce a term of imprisonment,
under § 3582(c)(1)(A), “if (1) the § 3553(a) sentencing factors favor
doing so, (2) there are extraordinary and compelling reasons for do-
ing so, and . . . (3) doing so wouldn’t endanger any person or the
community within the meaning of § 1B1.13’s policy statement.”
United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021) (quo-
tation marks omitted). The district court may consider these fac-
tors in any order, and the absence of any of the three forecloses a
sentence reduction. See id. at 1237–38.
     The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13.          See U.S.S.G. § 1B1.13.
USCA11 Case: 21-10053         Date Filed: 12/30/2021     Page: 4 of 6




4                       Opinion of the Court                 21-10053

The commentary to § 1B1.13 states that extraordinary and compel-
ling reasons exist under any of the circumstances listed, provided
that the court determines that the defendant is not a danger to the
safety of any other person or to the community, as provided in
18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13; id., comment. (n.1). As
relevant here, the commentary lists a defendant’s medical condi-
tions and family circumstances as possible “extraordinary and com-
pelling reasons” warranting a sentence reduction. Id., comment.
(n.1).
        A prisoner’s medical condition may warrant a sentence re-
duction if he (1) has a terminal disease or (2) is suffering from a
physical or mental condition that diminishes his ability to provide
self-care in prison and from which he is not expected to recover.
Id., comment. (n.1(A)). A prisoner’s family circumstances may
warrant a sentence reduction where the “death or incapacitation of
the caregiver of [his] . . . minor children” occurs or the “incapacita-
tion of the defendant’s spouse or registered partner when the de-
fendant would be the only available caregiver.” Id., comment.
(n.1(C)). The commentary also contains a catch-all provision for
“other reasons,” which provides that a prisoner may be eligible for
a sentence reduction if “[a]s determined by the Director of the Bu-
reau of Prisons, there exists in the defendant’s case an extraordinary
and compelling reason other than, or in combination with,” the
other specific examples listed. Id., comment. (n.1(D)).
       In Bryant, we concluded that § 1B1.13 is applicable to all mo-
tions filed under that statute, including those filed by prisoners,
USCA11 Case: 21-10053        Date Filed: 12/30/2021     Page: 5 of 6




21-10053               Opinion of the Court                        5

and, thus, a district court may not reduce a sentence unless a re-
duction would be consistent with § 1B1.13’s definition of “extraor-
dinary and compelling reasons.” United States v. Bryant, 996 F.3d
1243, 1252–62 (11th Cir.), cert. denied, No. 20-1732 (U.S. Dec. 6,
2021). Next, we concluded that the catch-all provision in the com-
mentary to § 1B1.13 did not grant to district courts, in addition to
the Bureau of Prisons, the discretion to develop other reasons out-
side those listed in § 1B1.13 that might justify a reduction in a de-
fendant’s sentence. Id. at 1248, 1263, 1265. In Giron, we held that
the district court did not abuse its discretion in determining that
the movant’s health conditions of high cholesterol, high blood
pressure, and coronary artery disease were manageable in prison,
despite the COVID-19 pandemic, and thus did not constitute ex-
traordinary and compelling reasons warranting a reduction.
United States v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021).
       Here, there is no substantial question that the district court
properly denied McCray’s motion for compassionate release.
See Groendyke Transp., 406 F.2d at 1162. Like in Giron, the dis-
trict court here did not abuse its discretion in concluding that
McCray failed to establish extraordinary and compelling reasons
for release because he did not allege that he was suffering from a
terminal illness or that his conditions were not being successfully
managed by medication while incarcerated, as required under
§ 1B1.13. Giron, 15 F.4th at 1346; U.S.S.G. § 1B1.13, comment.
(n.1(A)). Moreover, the family circumstance that McCray pre-
sented to the district court—retrieving his ailing mother from the
USCA11 Case: 21-10053         Date Filed: 12/30/2021    Page: 6 of 6




6                      Opinion of the Court                 21-10053

nursing home—was also not an extraordinary and compelling rea-
son, given that he was not alleging the incapacitation of his child or
partner, as required under the policy statement. U.S.S.G. § 1B1.13,
comment. (n.1(C)). Further, McCray’s argument that § 1B1.13 did
not apply is foreclosed by Bryant, and his argument that the district
court failed to consider the § 3553(a) factors also fails because the
court could deny his motion on any of the three required grounds
for granting a motion for compassionate release, under Tinker. See
Tinker, 14 F.4th at 1237–38; Bryant, 996 F.3d at 1252–62. Thus, be-
cause the district court was bound and limited by the policy state-
ment in § 1B1.13, the government’s position is “clearly right as a
matter of law.” Groendyke Transp., 406 F.2d at 1162; Bryant,
996 F.3d at 1262. Because McCray’s appeal may be affirmed based
solely on the district court’s proper finding that he failed to show
extraordinary and compelling reasons, we need not consider the
government’s argument that summary affirmance is also war-
ranted because he would be a danger to the community.
        Accordingly, as there is no substantial question that the dis-
trict court did not abuse its discretion by denying McCray’s motion
for compassionate release, we GRANT the government’s motion
for summary affirmance and DENY AS MOOT its motion to stay
the briefing schedule. See Groendyke Transp., 406 F.2d at 1162.